IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0619
                                Filed July 6, 2017


IN THE INTEREST OF T.B., Z.Y., and C.Y.,
Minor Children,

M.U., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Crystal S.

Cronk, District Associate Judge.



      A mother appeals the juvenile court’s authorization of concurrent

jurisdiction in district court for determination of issues of child custody and

support. AFFIRMED.



      John G. Daufeldt of Daufeldt Law Firm, P.L.C., Conroy, for appellant

mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Kathryn J. Salazar of Lamping, Schlegel & Salazar, L.L.P., Washington,

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                            2


DOYLE, Judge.

       This appeal concerns three children adjudicated to be children in need of

assistance (CINA) based on their mother’s methamphetamine use.1 The parties

stipulated to the CINA adjudication, and the juvenile court placed Z.Y. and C.Y. in

their father’s care and placed T.B. with a relative. After the State moved to

modify the children’s placement to return them to the mother’s care, the father of

Z.Y. and C.Y. resisted and moved for concurrent jurisdiction to litigate the

children’s custody.2 The juvenile court authorized concurrent jurisdiction to any

of the parents to seek custodial or support orders in district court. The mother

appeals.

       The sole question presented in this appeal is whether the juvenile court

erred in granting concurrent jurisdiction. During a CINA proceeding, the juvenile

court has exclusive jurisdiction over custody, guardianship, or placement of the

children involved. See Iowa Code § 232.3(1); In re K.R., 537 N.W.2d 774, 777

(Iowa Ct. App. 1995). However, the juvenile court may authorize a party to

litigate the children’s custody concurrently in another court.         See Iowa Code

§ 232.3(2). The juvenile court has the legal discretion to authorize concurrent

jurisdiction and must exercise this discretion in the children’s best interests. See

In re R.G., 450 N.W.2d 823, 825 (Iowa 1990).

       In his motion, Z.Y. and C.Y.’s father requested concurrent jurisdiction to

pursue physical care of the children. He argued that the mother’s history of


1
 Z.Y. and C.Y. share a father, and T.B. has a different father.
2
 T.B.’s father objected to the State’s motion. He orally requested concurrent jurisdiction
at the March 7, 2017 dispositional hearing.
                                           3


addiction made it “likely” he would prevail in such a case. He also noted the

children’s need for stability and permanency, arguing concurrent jurisdiction

would allow him to pursue that goal and would therefore be in the children’s best

interests.

       The mother resisted the motion, arguing the father “should not be allowed

concurrent jurisdiction in order to seize an opportunity in District Court to

circumnavigate this Juvenile Court’s dispositional authority. Especially, when he

cannot effectively argue in Juvenile Court that allowing him legal custody of the

Minor Children is in their best interests.”           However, granting concurrent

jurisdiction does not allow the district court “to enter orders that conflict with or

frustrate the placement that the juvenile court has temporarily established for

purposes of a pending CINA proceeding.” A.B. v. M.B., 569 N.W.2d 103, 104-05

(Iowa 1997). Rather, any custody order entered by a court granted concurrent

jurisdiction only determines custody rights “if and when the juvenile court’s

placement of the children during their CINA status has been rendered of no

further effect by orders of the juvenile court.” Id. at 105.

       In its dispositional order regarding Z.Y. and C.Y., the juvenile court found

the least restrictive placement appropriate for the children was for custody to

“remain” placed with the children’s mother. It ordered Z.Y. and C.Y. to remain in

their father’s physical care until June 3, 2017,3 and that the parties establish a

visitation schedule to allow the children meaningful time with both parents during

the summer vacation. It also ordered the Washington County Department of

3
 Later separate orders clarify that Z.Y. and C.Y. “shall remain in the physical placement
of [their] father . . . until further hearing on the request for change of placement. The
child[ren] shall remain in [their] father’s care and shall attend school.”
                                          4


Human Services (DHS) to supervise Z.Y. and C.Y.’s placement.               The court

granted concurrent jurisdiction for either parent to seek custodial/support orders

in district court.

        In its dispositional order regarding T.B., the juvenile court found the least

restrictive placement appropriate for the child was for custody of the child to

“remain” placed with the child’s mother.       The court noted the father of T.B.

requested visitation and the mother agreed.         The court ordered the DHS to

supervise T.B.’s placement. The court granted concurrent jurisdiction for either

parent to seek custodial and/or support orders in district court.

        Although the juvenile court’s dispositional orders do not specifically order

physical placement of the children with the mother,4 the State and guardian ad

litem both recommended transferring care to the mother, indicating both parents

are suitable caregivers even though the purpose of the dispositional order

remain. These are the circumstances under which an order granting concurrent

jurisdiction is appropriate. See In re A.T. & A.D., 799 N.W.2d 148, 153 (Iowa

2011) (“Such an order is appropriate when both parents are suitable caregivers,

but the juvenile court is not yet able to terminate the proceedings because the

purposes of the dispositional order have not been accomplished and the child still

needs supervision, care, or treatment.”). In addition, the DHS recommended the

court grant concurrent jurisdiction, and the guardian ad litem was in agreement.

We find no abuse of discretion in the juvenile court’s decision to grant concurrent

jurisdiction. Cf. In re B.G., No. 07-0839, 2007 WL 2119015, at *1 (Iowa Ct. App.


4
  A subsequent ruling on the motion for change of disposition regarding T.B. indicates
“the dispositional order plac[ed] custody of the child with the child’s mother.”
                                         5


July 25, 2007) (holding juvenile court did not abuse its discretion in denying a

request for concurrent jurisdiction where the court, in attending to the children’s

best interests, noted that neither parent was in a position to care for the children

at that time).

       AFFIRMED.